PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Suzuki, et al.
Application No. 16/241,328
Filed:  July 7, 2019
Attorney Docket No. 243410.000097
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(e)
:



This is a decision on the petition under 37 CFR 1.55(e), filed June 30, 2022, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) for the benefit of priority to Japanese application No. 2018-063433, filed March 29, 2018.  

The petition under 37 CFR 1.55(e) is GRANTED.

This pending nonprovisional application was filed after November 29, 2000, and did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d)(1), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	The nonprovisional application claiming the benefit of an earlier filing date must be filed on or after November 29, 2000; 

(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

(3) 	the claim submitted with the petition must identify the prior foreign application for which priority is claimed by the application number, country (or intellectual property authority), day, month, and year of its filing date and be included either in an Application Data Sheet (37 CFR 1.76(b)(6);

	(4) 	the petition fee as set forth in 37 CFR 1.17(m);

	(5)  	a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 
	
This application was filed on July 7, 2019.  On June 7, 2021, a corrected Application Data Sheet was received which identifies the foreign application for which priority is claimed by application number, country and filing date.  The certified copy of the Japanese application was received on February 9, 2022.  The required petition fee of $2,100.00 was received on June 7, 2021.  Lastly, petitioner has provided an adequate statement of unintentional delay. 

All of the above requirements having been satisfied, the late claim for priority under 35 U.S.C. § 119(a)-(d) is accepted as being unintentionally delayed.
	
The granting of the petition to accept the delayed benefit claim to the prior-filed application under 37 CFR 1.55(e) should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  In order for this application to be entitled to the benefit of the prior-filed application, all other requirements under 35 U.S.C. § 119(a)-(d) and 37 CFR 1.55 must be met.  Similarly, the fact that the corrected Filing Receipt accompanying this decision on petition includes the prior-filed application should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed application noted thereon.  Accordingly, the examiner will, in due course, consider this benefit claim and determine whether this application is entitled to the benefit of the earlier filing date.

A corrected Filing Receipt, which included the priority claim to the prior-filed foreign is enclosed.

This application is being referred to Technology Center AU 3669 for consideration by the examiner of record of the foreign priority claim under 35 U.S.C. § 119(a)-(d).  

Any inquiries directly pertaining to this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Corrected Filing Receipt